Title: From Thomas Jefferson to William Harrison, 20 April 1781
From: Jefferson, Thomas
To: Harrison, William



Sir
Richmond April 20th. 1781.

Lieutenant Bradford brings out three hundred thousand Pounds for you. Two hundred thousand had been sent by Captn. Cherry to Genl. Clarke just before. Whether he will be able to spare any of that to you I know not. We had it not in our power to send more at this time. I had inquiry made at the Auditors Office whether Captn. Berry had obtained any Warrant for Money there and found he had not. I am &c,

T. J.

